DETAILED ACTION
	In Election filed on 01/29/2021 Claims 1- 17 are pending. Claims 6 and 16- 17 are withdrawn based on restriction requirement. Claims 1- 5 and 7- 15 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 16- 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2021.
Applicant’s election without traverse of claims 1- 5 and 7- 15 in the reply filed on 01/29/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  “Additive Manufacturing” in claim 1 should not be capitalized.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 5 and 7- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the steps b), c) and d)" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, this limitation is interpreted as referring to the second, third, and fourth clauses of claim 1, respectively. Claims 2- 7 also refer to at least one of steps b), c), or d) and are therefore rejected for the same reasons as claim 1.
The term “preferably” in claim 1 line 2 is indefinite because it is unclear if the limitation following “preferably” is required by the claim.
Claims 2- 5 and 7- 15 are rejected by virtue of depending on an indefinite claim.

The term “preferably” in claim 2 last line is indefinite because it is unclear if the limitation following “preferably” is required by the claim.

Claim 13 recites the limitation "the staircase" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

14 recites the limitation "the joints" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5 and 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0153994 A1 (“Tobin”) in view of US 2017/0232674 A1 (“Mark”).
	Regarding claim 1, Tobin teaches a method for manufacturing layer upon layer an integral composite aeronautical structure, preferably the aeronautical structure being a control surface (Abstract), wherein the method comprises the steps of:
	providing an additive manufacturing tool comprising a depositing mold (58) shaping an aerodynamic surface (Figs. 10- 12 and [0064]) and at least one head (65) configured to be moved over the depositing mold and to deposit at least one of fibrous material reinforcement or meltable material (Figs. 10- 12 and [0064, 0066- 0067, 0071]);
[0064] teaches the outer skin 56 including fiber reinforced thermoplastic, wherein the outer skin 56 may be formed in the mold 58 by 3D printing, 3D pultrusion; Figs. 10- 12 display the outer skin 56 being deposited on mold 58);
	depositing meltable material onto at least a portion of the outer layer of said lower aerodynamic face sheet, at least one layer of a core structure being built thereby ([0063, 0066- 0067, 0071] and Figs. 11- 12 teach 3D printing a reinforcement grid 62 onto the outer skin 56); and
	depositing additional material onto at least an outer layer of said core structure, at least one layer of an upper aerodynamic face-sheet is built thereby ([0047, 0065] and Claims 1- 3)
wherein the depositing steps are performed using additive manufacturing technology [0064].
Tobin does not explicitly teach depositing fibrous reinforcement embedded within meltable material onto at least an outer layer of said core structure.
	Mark teaches depositing fibrous material reinforcement embedded within meltable material onto at least an outer layer of said core structure (Figs. 4E- 4G and [0110] teach depositing composite material 1352 on top of fill material 1350; [0056, 0108] teach fill material comprising a meltable material; [0006] teaches a composite material includes a thermoplastic matrix and a chopped fiber), wherein the depositing step is performed using additive manufacturing technology (Abstract).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Tobin to incorporate a deposition on meltable material as taught by Mark motivated by increasing the effective moment of inertia of the formed part (Mark - [0029]) and to provide a desired increase in stiffness and strength (Mark – [0110]).

Regarding claim 2, Tobin teaches between the last two depositions steps the method further comprises covering at least one edge of at least one layer of the core structure by depositing fibrous material reinforcement embedded within meltable material onto both at least a portion of the outer layer of said lower aerodynamic face-sheet and the core structure, at least one structural element being built thereby ([0087- 0089] and Figs. 26- 27 teach printing additional features, such as one or more alignment features 73, where the alignment features 73 are covering an edge of at least one grid structure 62 and the alignment feature 73 is deposited onto both a portion of the outer skin 56 and the grid structure 62; [0069] teaches the grid structure being formed of resin with optional fiber reinforcement and Claim 12 teaches the grid structure comprising rib members and additional features. Thus, Tobin teaches additional features, such as the alignment feature 73, being formed of resin with optional fiber reinforcement).

Regarding claim 3, Tobin teaches in the step between the second depositing step and the third depositing step the fibrous material reinforcement is continuous fibers ([0087- 0089, 0069] and Claim 12).

	Regarding claim 4, Tobin teaches the fibrous material reinforcement deposited in the first deposition step comprises continuous fibers [0064].

	Regarding claim 5, Tobin teaches the fibrous material reinforcement is continuous fibers [0064].
Tobin does not explicitly teach the third deposition step comprises fibrous material 
Mark teaches a third deposition step comprises fibrous material (Figs. 4E- 4G and [0006, 0110]).


Regarding claim 9, Tobin teaches the structural element is a beam-shaped structural element ([0087- 0089] and Figs. 26- 27 teach alignment feature 73).

Regarding claim 10, Tobin teaches the structural element is a spar ([0087- 0089] and Figs. 26- 27 teach alignment feature 73).

Claims 7- 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0153994 A1 (“Tobin”) and US 2017/0232674 A1 (“Mark”), as applied to claim 1, further in view of US 2019/0032491 A1 (“Nissen”).
Regarding claim 7, Tobin does not explicitly teach in the second deposition step hollowed spaces free of material are formed during the depositing of either meltable material or fibrous material reinforcement embedded within the meltable material, a non-homogenous core structure with different densities being built thereby.
Nissen teaches hollowed spaces free of material are formed during the depositing of either meltable material or fibrous material reinforcement embedded within the meltable material, a non-homogenous core structure with different densities being built thereby (Fig. 6 and [0068, 0081]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Tobin to incorporate hollowed spaces within the core as taught by Nissen motivated by providing strength and stiffness (Nissen – [0050, 0077]) and tailoring to Nissen – [0052]).

Regarding claim 8, Tobin does not explicitly teach the density of the non-homogenous core structure varies along at least one of a span length or cord length of the aeronautical structure.
Nissen teaches the density of the non-homogenous core structure varies along at least one of a span length or cord length of the aeronautical structure (Figs. 5- 10 and [0071, 0064, 0068, 0081]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Tobin to incorporate hollowed spaces within the core as taught by Nissen motivated by reasons set forth in claim 7.

Regarding claim 15, Tobin does not explicitly teach the core structure comprises a fractal type geometry or a honeycomb geometry.
Nissen teaches the core structure comprises a fractal type geometry or a honeycomb geometry (Fig. 7, 10 and [0082]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Tobin to incorporate a core with honeycomb geometry as taught by Nissen motivated by reasons set forth in claim 7.

Allowable Subject Matter
Claims 11- 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest a structural element consistent with claim 2 where the structural element is a beam shaped structural element that is a Z-shaped spar, and wherein the deposition onto at least a portion of the outer layer of the lower aerodynamic face sheet builds a lower foot of the Z-shaped spar, and the deposition onto the edge of the at least one layer of the core structure builds a web of the Z-shaped spar.
The closest prior art reference, US 2019/0153994 A1 (“Tobin”), teaches between the last two depositions steps the method further comprises covering at least one edge of at least one layer of the core structure by depositing fibrous material reinforcement embedded within meltable material onto both at least a portion of the outer layer of said lower aerodynamic face-sheet and the core structure, at least one structural element being built thereby ([0087- 0089] and Figs. 26- 27 teach printing additional features, such as one or more alignment features 73, where the alignment features 73 are covering an edge of at least one grid structure 62 and the alignment feature 73 is deposited onto both a portion of the outer skin 56 and the grid structure 62; [0069] teaches the grid structure being formed of resin with optional fiber reinforcement and Claim 12 teaches the grid structure comprising rib members and additional features. Thus, Tobin teaches additional features, such as the alignment feature 73, being formed of resin with optional fiber reinforcement). However, Tobin does not teach the structural element built thereby being a beam shaped structural element that is a Z-shaped spar, and wherein the deposition onto at least a portion of the outer layer of the lower aerodynamic face sheet builds a lower foot of the Z-shaped spar, and the deposition onto the edge of the at least one layer of the core structure builds a web of the Z-shaped spar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0153995 A1, US 2017/0252966 A1, US 2018/0347541 A1, US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744